DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 13 December 2021.  Claims 1, 4, 5, 7, 8, 14, 15, 17 and 18 have been amended.  Claims 6, 12 and 19 were previously withdrawn.  Claims 1-20 are pending in this application.  Claims 1-5, 7-11, 13-18 and 20 have been examined on their merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see Remarks pgs. 7-8, filed 13 December 2021 with respect to rejected claims 3, 7-11, 13 and 16 under rejected 35 U.S.C. 102(b) have been fully considered and are persuasive in light of the claim amendments filed on 13 December 2021.  The rejection of claims 3, 7-11, 13 and 16 have been withdrawn. 

Applicant's arguments, see Remarks pgs. 8-11, filed 13 December 2021 with respect to rejected claims 1-5, 7-11, 13-18 and 20 under rejected 35 U.S.C. 101 but they are not persuasive. 

With respect to the Applicant’s argument, “Applicant respectfully disagrees that the claims are directed solely to a mathematical calculation.”  (see Remarks, pg. 8, paragraph 5)  The Examiner respectfully disagrees.


In regards to the Applicant’s argument, “The controller is not a ‘generic computer component’ in which mere instruction are applied to the judicial exception, but rather the controller is specialized hardware that can be integrated into flight control system.”  (see Remarks, pg. 9, paragraph 3)  The Examiner respectfully disagrees.

U.S. Patent Publication No. 2020/0174434 A1 recites: 
Controller 204 may comprise at least one computing device in the form of a computer or processor, or a set of computers/processors, although other types of computing units or systems may be used.  In various embodiments, controller 204 may be implemented as and may include one or more processors and/or one or more tangible, non-transitory memories and be capable of implementing logic. Each processor may be a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof.  Controller 204 may comprise a processor configured to implement various logical operations in response to execution of instructions, for example, instructions stored on a non-transitory, tangible, computer-readable medium configured to communicate with controller 204.  In various embodiments, controller 204 may be integrated into computer systems onboard an aircraft, such as, for example a flight control system.  In various embodiments, controller 204 may be integrated with a 

The Specification indicates the controller may comprise a general purpose processor.  Further, the Applicant has not provided any rationale as to how the controller imposes a meaningful limit on the on the judicial exception other than providing the insignificant extra-solution activity of outputting (i.e. displaying) data, which the courts have indicated does not provide a practical application (See MPEP 2106.04(d) and 2106.5(g)).  Hence, the Applicant’s argument is found unpersuasive.

In addition, the Examiner recognizes the features upon which applicant relies (i.e., the controller is specialized hardware that can be integrated into flight control system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
With respect to the Applicant’s argument, 
The controller can be used to display the operating time margin in response to a request to view lamp operating time data. Therefore, the controller is operating a warranty dashboard to display aircraft light data which otherwise would not be available to the end user. Therefore, the alleged "judicial exception" here is integrated into a practical application beyond just maintaining warranty information and calculating time. Additionally, displaying of information by the controller in response to a request for information likely imposes a meaningful limit on the judicial exception.  (see Remarks, pg. 9, paragraph 4 - pg. 10, paragraph 1)  

The Examiner respectfully disagrees.



In regards to the Applicant’s argument, 
As stated similarly above, Applicant presents that the controller can be specialized hardware, such as a flight control system. Indeed, by reciting that the steps of the process are performed by a "controller" for the purpose of generating an alert based on the elapsed operating time of the aircraft lamp assembly, claims 7-11 and 13 impose a meaningful limit on the judicial exception such that the claims do not monopolize the judicial exception.  (see Remarks, pg. 10, paragraph 2)  

The Examiner respectfully disagrees.

U.S. Patent Publication No. 2020/0174434 A1 recites: 
Controller 204 may comprise at least one computing device in the form of a computer or processor, or a set of computers/processors, although other types of computing units or systems may be used.  In various embodiments, controller 204 may be implemented as and may include one or more processors and/or one or more tangible, non-transitory memories and be capable of implementing logic. Each processor may be a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof.  Controller 204 may comprise a processor configured to implement various logical operations in response to execution of instructions, for example, instructions stored on a non-transitory, tangible, computer-readable medium configured to 

The Specification indicates the controller may comprise a general purpose processor.  Further, the Applicant has not provided any rationale as to how the controller imposes a meaningful limit on the on the judicial exception other than providing the insignificant extra-solution activity of outputting (i.e. displaying) data, which the courts have indicated does not provide a practical application (See MPEP 2106.04(d) and 2106.5(g)).  Hence, the Applicant’s argument is found unpersuasive.

In addition, the Examiner recognizes the features upon which applicant relies (i.e., the controller is specialized hardware that can be integrated into flight control system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With respect to the Applicant’s argument, 
Indeed, by reciting that the "controller" performs operations for the purpose of generating an alert based on the elapsed operating time of the aircraft lamp assembly, claims 14-18 and 20 certainly impose a meaningful limit on the judicial exception such that the claims do not monopolize the judicial exception. (see Remarks, pg. 10, paragraph 3)  

The Examiner respectfully disagrees.



In regards to the Applicant’s argument, 
Additionally, claim 18 recites that the controller can display, via a warranty dashboard, the operating time margin in response to a request to view lamp operating time data. Such displaying of information by the controller in response to a physical request for information likely imposes a meaningful limit on the judicial exception.  (see Remarks, pg. 10, paragraph 3)

The Examiner respectfully disagrees.

The Applicant has not provided any rationale as to how the controller imposes a meaningful limit on the on the judicial exception other than providing the insignificant extra-solution activity of outputting (i.e. displaying) data, which the courts have indicated does not provide a practical application (See MPEP 2106.04(d) and 2106.5(g)).  Hence, the Applicant’s argument is found unpersuasive.

With respect to the Applicant’s argument, 
Similar to BASCOM, Applicant respectfully argues that the claims allow, for example, cloud-based monitoring of lamp health status, which is a non-conventional and non-generic arrangement that can greatly improve the art by reducing maintenance costs and aircraft light malfunctions.  (see Remarks, pg. 11, paragraph 1)


	The Examiner recognizes the Applicant has provided an advantage to the using claimed invention but has not indicated how the claimed limitations provide any improvements to a technology or computer functionality as in Bascom; hence, the Applicant’s argument is found unpersuasive.

Applicant's arguments, see Remarks pgs. 11-12, filed 13 December 2021 with respect to rejected claims 1-5, 7-11, 13-18 and 20 under rejected 35 U.S.C. 103 have been fully considered and are persuasive in light of the claim amendments filed on 13 December 2021.  The rejection of claims 1-5, 7-11, 13-18 and 20 have been withdrawn. 

Claim 4 stands rejected under 35 U.S.C. 112(b) and 112(d) and claims 1-5, 7-11, 13-18 and 20 stand rejected under 35 U.S.C. 101.

Examiner’s Note:
The Applicant has not provided claim 2 with the proper status identifier.
MPEP 714:
II.    MANNER OF MAKING AMENDMENTS UNDER 37 CFR 1.121
All amendments filed on or after July 30, 2003 must comply with 37 CFR 1.121 as revised in the notice of final rule making published in the Federal Register on June 30, 2003 at 65 Fed. Reg. 38611. The manner of making amendments has been revised to assist in the implementation of beginning-to-end electronic image processing of patent applications. Specifically, changes have been made to facilitate electronic image data capture and processing and streamline the patent application process. If an amendment filed on or after July 30, 2003 does not comply with revised 37 CFR 1.121, 
The revised amendment practice is summarized as follows.
 C.    Amendments to the Claims
Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application.
(A) Status Identifiers:  The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. See paragraph (E) below for acceptable alternative status identifiers.
Claims added by a preliminary amendment must have the status identifier(new) instead of (original), even when the preliminary amendment is present on the filing date of the application and such claim is treated as part of the original disclosure. If applicant files a subsequent amendment, applicant must use the status identifier (previously presented) if the claims are not being amended, or (currently amended) if the claims are being amended, in the subsequent amendment. Claims that are canceled by a preliminary amendment that is present on the filing date of the application are required to be listed and must have the status identifier (canceled) in the preliminary amendment and in any subsequent amendment.
The status identifier (not entered) is used for claims that were previously proposed in an amendment (e.g., after-final) that was denied entry.
In an amendment submitted in a U.S. national stage application, claims that were present on the international filing date or rectified 
For any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn –currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).
(B) Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 14 as). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings. Any claims added by amendment must be indicated as "new" and the text of the claim must not be underlined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a gateway” in line 10 and claim 4 recites “a gateway” in line 2.   It is unclear whether the recited limitation of “a gateway” in claim 4 is the same or disparate from that in claim 1; hence, claim 4 is rendered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of “transferring, to a gateway, the total operating time to a user device” in claim 4 fails to further limit the limitation of “transferring, from the controller, to a gateway the total operating time to a user device” in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 (independent claim) is directed a method (i.e. a process).

At step 2A, prong one, claim 1 recites calculating a total operating time based on an elapsed operating time; determining a total count on/off cycles; and calculating an operating time margin based on the total count on/off cycles and a warranty threshold.  

The limitation of determining a total count on/off cycles, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the step from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses an evaluation of counting a total number of on/off cycles (i.e. number of times a component is turned on/off).  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  


If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites a controller, an aircraft lamp assembly, determining an elapsed operating time based on a powerup signal and real-time clock, storing the total operating time, transferring, from the controller, to a gateway the total operating time to a user device, and generating an out of warranty alert in response to the operating time.  

The controller (i.e. a computer or processor, see U.S. Patent Publication No. 2020/0174434 A1, pg. 2, par. [0018]) is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  
 
The aircraft lamp assembly is generally recited at a high level and merely limits the abstract idea to a field of use.   The courts have found a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting 

The limitation of determining an elapsed operating time based on a powerup signal and real-time clock represents an insignificant extra-solution activity of mere data gathering using a generic computer component for use in the calculation of the total operating time of the abstract idea.  The courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.5(g).

The limitation of storing a total operating time represents an insignificant extra-solution activity of mere data gathering using a generic computer component for use in the calculation of the total operating time of the abstract idea.  The courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.5(g).

The limitation of transferring, from the controller, to a gateway the total operating time to a user device represents a mere activity of transmitting data using generic computer components.  The courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.5(g).

The limitation of generating an out of warranty alert is directed to an insignificant extra-solution activity of mere data outputting using a generic computer component.  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitation on practicing the abstract idea.  Hence, the claim is directed to an abstract idea.  

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a controller, an aircraft lamp assembly, determining an elapsed operating time based on a powerup signal and real-time clock, storing a total operating time, transferring, from the controller, to a gateway the total operating time to a user device,  and generating an out of warranty alert amount to no more than mere instructions to apply the exception using a generic computer components and insignificant extra-solution activities of mere data gathering, transmitting and outputting in a particular field of use.  Mere instructions using a generic computer component and mere data gathering, transmitting and outputting that are generally linked to a particular field of use cannot provide an inventive concept.  

With respect to determining an elapsed operating time based on a powerup signal and real-time clock, the courts have found limitations directed to obtaining information, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “electronic recordkeeping”.  


With respect to transmitting data, the courts have found limitations directed to transmitting data over a network, recited a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”. 

With respect to generating an out of warranty alert, the courts have found limitations directed to the output of data, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

Further, the limitations of claims 2-5 fail to include additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception as follows: 

•	Claim 2 recites transferring, by a gateway, the total operating time to a user device.  The gateway is a mere means for transmitting data, wherein the courts have 

•	Claim 3 recites the warranty threshold is a number of on/off cycles.  The recited limitation merely adds further details of the warranty threshold as recited in claim 1.  

•	Claim 4 recites generating a lamp replacement alert in response to the operating time margin.  The limitation represents an activity of mere data outputting using a generic computer component, wherein the courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  See MPEP 2106.5(g). Further, the courts have deemed limitations directed to the output of data, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

•	Claim 5 recites displaying an operating time margin in response to a request.  The limitation represents an insignificant extra-solution activity of mere data outputting using a generic computer component, wherein the courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  See MPEP 2106.5(g). 

At step 1, claim 7 (independent claim) is directed to a system comprising of a combination of concrete devices (i.e. a memory, controller and aircraft lamp assembly), and therefore is a machine.  

At step 2A, prong one, claim 7 recites calculating a total operating time based on an elapsed operating time; determining a total count on/off cycles; and calculating an operating time margin based on the total count of on/off cycles and warranty threshold.  

The limitation of determining a total count on/off cycles, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the step from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses an evaluation of counting a total number of on/off cycles (i.e. number of times a component is turned on/off ).  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

The limitations of calculating a total operating time based on an elapsed operating time; and calculating an operating time margin based on the on the total count 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

The judicial exception is not integrated into a practical application.  In particular, the claim recites a controller, a non-transitory memory, an aircraft lamp assembly, determining an elapsed operating time based on a powerup signal and real-time clock, storing the total operating time, and generating an out of warranty alert in response to the operating time.  

The controller (i.e. a computer or processor, see U.S. Patent Publication No. 2020/0174434 A1, pg. 2, par. [0018]) and non-transitory memory are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  
 
The aircraft lamp assembly is generally recited at a high level and merely limits the abstract idea to a field of use.   The Courts have found a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use."  See MPEP 2106.05(h).


The limitation of storing a total operating time represents an insignificant extra-solution activity of mere data gathering.  The Courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.5(g).

The limitation of generating an out of warranty alert is directed to an insignificant extra-solution activity of mere data outputting using a generic computer component.  The courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.5(g).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitation on practicing the abstract idea.  Hence, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional 

With respect to determining an elapsed operating time based on a powerup signal and real-time clock, the courts have found limitations directed to obtaining information, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “electronic recordkeeping”.  

In regards to storing a total operating time represents, the courts have found limitation directed to storing information, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  

With respect to generating an out of warranty alert, the courts have similarly found limitations directed to the output of data, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.



Further, the limitations of claims 8-11 and 13 fail to include additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception as follows:

•	Claim 8 recites transferring, from the controller, to a gateway the total operating time to a user device represents a mere activity of transmitting data using generic computer components. The courts have deemed the addition of an insignificant extra-solution activity using a generic computer component does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.5(g).  Further, the courts have found transmitting information, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

•	Claim 9 recites the warranty threshold is a number of on/off cycles.  The recited limitation merely adds further details of the warranty threshold as recited in claim 7.  

•	Claim 10 recites generating a lamp replacement alert in response to the operating time margin.  The limitation represents an insignificant extra-solution activity of mere data outputting using a generic computer component.  The courts have deemed limitations directed to the output of data, recited at a high level of generality, to be well-

•	Claim 11 recites displaying an operating time margin in response to a request.  The limitation represents an activity of mere data outputting using a generic computer component, wherein the courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  See MPEP 2106.5(g). Further, the courts have deemed limitations directed to the output of data, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

Claim 13 recites the aircraft lamp assembly comprises one of a landing light, a text light, or a navigation light.  The aircraft lamp assembly is generally recited at a high level and merely limits the abstract idea to a field of use.   The courts have found a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use."  See MPEP 2106.05(h).

At step 1, claim 14 (independent claim) is directed to an article of manufacture comprising a tangible, non-transitory computer-readable medium (i.e. a manufacture).  

At step 2A, prong one, claim 1 recites calculating a total operating time based on an elapsed operating time; determining a total count on/off cycles; and calculating an operating time margin based on the total count on/off cycles and a warranty threshold.  


If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

The limitations calculating a total operating time based on an elapsed operating time; and calculating an operating time margin based on the total count on/off cycles and a warranty threshold are processes performed by use of mathematical calculations to determine a total operating time.   

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

The judicial exception is not integrated into a practical application.  In particular, the claim recites a tangible, non-transitory computer-readable medium, a controller, an aircraft lamp assembly, determining an elapsed operating time based on a powerup 

The tangible, non-transitory computer-readable medium and controller (i.e. a computer or processor, see U.S. Patent Publication No. 2020/0174434 A1, pg. 2, par. [0018]) is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  
 
The aircraft lamp assembly is generally recited at a high level and merely limits the abstract idea to a field of use.   The courts have found a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use."  See MPEP 2106.05(h).

The limitation of determining an elapsed operating time based on a powerup signal and real-time clock represents an insignificant extra-solution activity of mere data gathering using a generic computer component for use in the calculation of the total operating time of the abstract idea.  The courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.5(g).

The limitation of storing a total operating time represents an insignificant extra-solution activity of mere data gathering.  The courts have deemed the addition of an 

The limitation of generating an out of warranty alert is directed to an insignificant extra-solution activity of mere data outputting using a generic computer component.  The courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.5(g).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitation on practicing the abstract idea.  Hence, the claim is directed to an abstract idea.  

	At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the tangible, non-transitory computer-readable medium, the controller, the aircraft lamp assembly, determining an elapsed operating time based on a powerup signal and real-time clock, storing a total operating time, and generating an out of warranty alert amount to no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activities of mere data gathering and outputting in a particular field of use.  Mere instructions using a generic computer component and mere data gathering and outputting that are generally linked to a particular field of use cannot provide an inventive concept.  



In regards to storing a total operating time represents, the courts have found limitation directed to storing information, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  

With respect to generating an out of warranty alert, the courts have similarly found limitations directed to the output of data, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus, the claim is not patent eligible.  

Further, the limitations of claims 15-18 and 20 fail to include additional limitations that integrate the abstract idea into a practical application or amount to significantly more than the judicial exception as follows: 

•	Claim 15 recites transferring, from the controller, to a gateway, the total operating time to a user device represents a mere activity of transmitting data using 

•	Claim 16 recites the warranty threshold is a number of on/off cycles.  The recited limitation merely adds further details of the warranty threshold as recited in claim 14.  

•	Claim 17 recites generating a lamp replacement alert in response to the operating time margin.  The limitation of represents an activity of mere data outputting using a generic computer component, wherein the courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  See MPEP 2106.5(g). Further, the courts have deemed limitations directed to the output of data, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

•	Claim 18 recites displaying an operating time margin in response to a request.  The limitation represents an insignificant extra-solution activity of mere data outputting using a generic computer component. See MPEP 2106.5(g). The courts have also deemed limitations directed to the output of data, recited at a high level of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to warranty systems and systems for monitoring usage of a component.

U.S. Patent Publication No. 2006/0217935 A1 discloses a method including monitoring a usage parameter at a telematics device, incrementing a usage value in a component counter of the telematics device when the usage parameter is detected, and transmitting the usage value to a remote facility. 

U.S. Patent Publication No. 2021/0248616 A1 discloses systems and methods for establishing an auditable and tamperproof record of warranty activities among parties to an associated digital warranty file.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117